Case 1:18-cv-21255-DPG Document 55 Entered on FLSD Docket 10/03/2018 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 18-21255-CIV-DPG/AOR

  YOSVANY CARMONA CUELLO and all        )
  others similarly situated under 29 U.S.C.
                                        )
  216(b),                               )
                                        )
               Plaintiff,               )
        vs.                             )
                                        )
  MOISES BAKERY OF MIAMI, INC. a/k/a )
  MOISES BAKERY,                        )
  JOAQUIN BRAS,                         )
  JACQUELIN BRAS,                       )
  PHILIP COLEMAN,                       )
                                        )
               Defendants.              )
  _____________________________________ )

   PLAINTIFF’S NOTICE OF HEARING BEFORE THE HONORABLE MAGISTRATE
                       JUDGE ALICIA OTAZO-REYES

         PLEASE TAKE NOTICE that the undersigned attorneys for the respective Parties will

  call to be heard on the Court’s discovery calendar before the HONORABLE MAGISTRATE

  JUDGE ALICIA OTAZO-REYES, at the Clyde Atkins U.S. Courthouse, 301 North Miami

  Avenue, 10th Floor, Miami, FL 33128, on October 25, 2018, commencing at 2:00 p.m.

         On August 28, 2018, Plaintiff noticed the deposition of Defendant PHILIP COLEMAN

  (“Defendant” or “COLEMAN”) to occur on the mutually agreed to date of September 27, 2018.

  In addition, at the Hearing attended by counsel and Defendant Jacquelin Bras (individually)

  before the Honorable Magistrate Judge Otazo-Reyes on September 4, 2018, and Defense

  Counsel announced on the record the date the Parties agreed to for the deposition of Defendant

  COLEMAN. As such, the Court Ordered Defendant COLEMAN to “appear for their respective


                                           Page 1 of 3
Case 1:18-cv-21255-DPG Document 55 Entered on FLSD Docket 10/03/2018 Page 2 of 3



  depositions on the dates that have been mutually agreed upon by counsel.” [DE47]. On

  September 27, 2018, Defendant COLEMAN failed to appear as properly noticed and as Ordered

  by this Court per [DE47]. The Court Reporter coordinated for the deposition issued a Certificate

  of Non-Appearance (“CNA”) and said Defendant’s failure to appear resulted in wasted

  attorneys’ fees and costs related to the Court Reporter and Spanish translator. See, CNA attached

  as Exhibit “A.” Defendant did not move for a Protective Order or otherwise prior to same.

         Further, per the Court’s Order [DE47], Defendants, MOISES BAKERY OF MIAMI,

  INC. a/k/a MOISES BAKERY, JOAQUIN BRAS, and PHILIP COLEMAN, were Ordered to

  respond to Plaintiff’s outstanding discovery requests without objections on or before September

  13, 2018. [emphasis added]. While Defendants, MOISES BAKERY OF MIAMI, INC. a/k/a

  MOISES BAKERY, JOAQUIN BRAS, and PHILIP COLEMAN, provided responsive

  pleadings, Defendants have failed to comply with the Court’s Order [DE47] as Defendants have

  asserted a myriad of objections and have withheld documents as a result of same.

         As such, Plaintiff respectfully requests an Order: (a) compelling Defendant COLEMAN

  to appear for his deposition on a mutually agreed to date at Plaintiff’s counsel’s Firm’s office to

  occur within fourteen (14) days of the Court’s Order; (b) awarding Plaintiff’s counsel all fees

  and costs associated with the instant Motion and all related work; (c) compelling Defendants,

  MOISES BAKERY OF MIAMI, INC. a/k/a MOISES BAKERY, JOAQUIN BRAS, and PHILIP

  COLEMAN, to comply with the Court’s Order [DE47] as it relates to written discovery requests

  and produce responses and responsive documents to same, without objections, within seven (7)

  days of the Court’s Order; and (d) Order Defendant COLEMAN to show cause why he should

  not be held in Contempt of Court for failing to comply with the Court’s Order [DE47].


                                             Page 2 of 3
Case 1:18-cv-21255-DPG Document 55 Entered on FLSD Docket 10/03/2018 Page 3 of 3



                              CERTIFICATE OF CONFERRAL

         Plaintiff’s counsel has been conferring with Defendant counsel and Defendants have still

  not provided alternative dates to re-set the depositions. The date for the instant Hearing was

  coordinated with Defense counsel and, subsequent to same, with Chambers.

                                                    Respectfully submitted,

                                                    J. H. ZIDELL, P.A.
                                                    ATTORNEYS FOR PLAINTIFF
                                                    300-71ST STREET, SUITE 605
                                                    MIAMI BEACH, FLORIDA 33141
                                                    305-865-6766
                                                    305-865-7167

                                                    By:_s/ Neil Tobak Esq. ___
                                                       Neil Tobak, Esquire
                                                       Florida Bar No.: 093940

                                 CERTIFICATE OF SERVICE

   I HEREBY CERTIFY THAT A TRUE AND CORRECT COPY OF THE FOREGOING
                 WAS PROVIDED VIA CM/ECF ON 10/3/18 TO:

                                  PAUEL KOGAN, ESQ.
                                 KOGAN PROBER, P.A.
                                    MUSEUM PLAZA
                           200 S. ANDREWS AVE., SUITE 901
                             FT. LAUDERDALE, FL 33301
                                    PH: 954-281-8888
                                   FAX: 954-333-1505
                        EMAIL: PKOGAN@KOGANPROBER.COM

                           BY:__/s/____Neil Tobak_______________
                                     NEIL TOBAK, ESQ.




                                           Page 3 of 3
